Citation Nr: 0915143	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-36 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO rating decision.  

In his Substantive Appeal, the Veteran requested a hearing 
before the Board.  In April 2006, however, he withdrew his 
request.  

The Veteran testified in a hearing before the RO's Decision 
Review Officer (DRO) in July 2006. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The currently demonstrated bilateral sensorineural 
hearing loss and tinnitus are shown as likely as not to be 
due to the exposure to acoustic trauma during the Veteran's 
period of active service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested bilateral sensorineural hearing loss is 
due to disease or injury that was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2008).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition below, the Board finds that 
all notification and development action needed to render a 
fair decision on the issues on appeal has been accomplished.  


II.  Analysis

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Also, service connection may be presumed for some chronic 
disorders, including a sensorineural hearing loss (SNHL), 
where demonstrated to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

Also, the threshold for normal hearing is between 0 and 20 
decibels, and higher threshold shows some degree of hearing 
loss.  Hensley, 5 Vet. App. at 157.  

The Board notes that audiometric readings prior to November 
1967 must be converted from ASA units to the modern ISO 
units.

Here, the Veteran's service treatment record (STR) includes 
his April 1966 entrance examination report.  In his entrance 
examination report, audiological evaluation results were as 
follows, with results adjusted to ISO units provided in 
parentheses:



HERTZ

500
1000
2000
3000
4000
RIGHT
 5 (20)
5 (15)
5 (15)
--
5 (10)
LEFT
5 (20)
0 (10)
5 (15)
--
5 (15)

According to the March 1968 separation examination report, 
the Veteran's ears were found "normal," and hearing acuity 
was reported as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
 5
5
5
--
5
LEFT
5
5
5
--
5

On the accompanying self-report of medical history, the 
Veteran indicated that he did not have and had never had ear 
trouble or hearing loss.  

Following separation, private (non-VA) treatment records in 
March 2004, June 2004, and September 2004, indicate that the 
Veteran experienced decreased hearing at that time.  

In August 2005, the Veteran underwent a VA audiological 
evaluation.  The audiologist reported hearing threshold 
acuity as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 25
15
30
75
80
LEFT
20
20
45
75
80

Speech recognition scores were 100 percent right ear and 100 
percent left ear.  The audiologist also noted the Veteran's 
complaints of decreased hearing acuity and constant bilateral 
tinnitus and a history of military, occupational, and 
recreational noise exposure.  

In October 2008, the Veteran underwent a second VA 
audiological evaluation.  The audiologist reviewed the claims 
file and noted the Veteran's complaints of bilateral hearing 
loss and tinnitus, including difficulty understanding the 
television even with increased volume.  

The examiner also noted the Veteran's active service to 
include exposure to explosions and tank and rifle fire.  
Following service, noise exposure included 19 years as a 
fitter/welder, and 15 years as a tube operator, which 
included exposure to machine noises and beating/banging on 
steel.  The Veteran denied any recreational noise exposure.  

The audiologist reported hearing threshold acuity as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 15
15
20
75
90
LEFT
10
15
40
85
85

Speech recognition scores were 96 percent bilaterally.  The 
audiologist diagnosed normal-to-profound sensorineural 
hearing loss (SNHL) in the right ear and normal-to-severe 
SNHL in the left ear.  The audiologist also noted constant 
tinnitus.  

Based on his evaluation, the examiner determined that it is 
not likely the Veteran's current bilateral high frequency 
SNHL is due to noise exposure in service, since the Veteran's 
hearing at both enlistment and separation was within normal 
limits.  

The examiner determined that he could not render an opinion 
as to the etiology of tinnitus, since the claims file 
revealed no complaints, diagnosis, or treatment of tinnitus 
during the Veteran's active service.  

In support of his claim, the Veteran has asserted that during 
training he was exposed to constant shooting and, while going 
through the obstacle courses, he always had simulated bombs 
going off near him.  Also, after basic training, he engaged 
in maneuvers, which involved exposure to tank fire.  

Based on a careful review of the evidence, the Board finds 
that by granting the Veteran the benefit of the doubt, his 
bilateral hearing loss and tinnitus were as likely as not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.    

The October 2008 VA examiner's opinion is a medical 
conclusion that the Board cannot ignore or disregard.  Willis 
v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is 
free to assess medical evidence and is not obligated to 
accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).  In fact, the Board's duty is to assess the 
credibility and probative value of medical evidence.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  

Here, the Board assigns the VA examiner's opinion limited 
probative value, since, in making his determination, he 
relied solely on the entrance and discharge audiological 
evaluation reports.  Importantly, he did not address the 
Veteran's assertions of experiencing hearing loss or tinnitus 
during service.   

In contrast, the Board finds the Veteran's lay assertions 
credible and probative evidence in support of his claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a 
duty to assess the credibility and weight of the evidence).  
Importantly, the Veteran, as a layperson, is competent to 
report on the onset and continuity of hearing loss and 
tinnitus symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

In conclusion, the Board finds the evidence to be in a state 
of relative equipoise in showing that bilateral hearing loss 
and tinnitus as likely as not are due to the exposure to 
acoustic trauma during active service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.   


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


